DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3,5,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3,19 fails to point out and distinctly claim Applicant’s invention, as the claim merely repeats subject matter from the parent claim. Correction is required.
Regarding Claim 5, “wireless energy channel” is an indefinite phrase and is not positively recited. Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6,10,12,13,15-20 is/are rejected (to the extent understood) under 35 U.S.C. 102(a)(1) as being fully met by Yim et al (USPGP 2012129458).
Regarding Claims 1,3,10,19 Yim discloses a method for transmitting safety related information from an elevator car comprising the steps of:
receiving, at a communication module, safety related information from at least one device producing safety related information (paras. 0005,0019);
characterized in that the method further comprises steps:
transmitting said received information as a first signal by a first wireless transmitter 105, producing a second signal based on said received information, and transmitting said second signal by a second 
wireless transmitter 105 (paras. 0007; 0027).
Regarding Claims 4,13,20 Yim discloses transmitting said second signal using an optical transmitter (para. 0032).
Regarding Claim 12, Yim discloses the first wireless data transmitter is a wireless local area network transmitter (para. 0062).
Regarding Claims 6,15 Yim discloses the first and second transmitters have different configurations with different transmission parameters (para. 0031). 
Regarding Claim 16, Yim discloses the apparatus is located in an elevator car 400.
Regarding Claim 17, Yim discloses said elevator further comprises receivers 300 configured to receive said first and second signal, wherein said receivers are located in the elevator shaft.
Regarding Claim 18 Yim discloses the elevator comprises a plurality of elevator cars in one elevator shaft (para. 0059).



Allowable Subject Matter
Claims 2,5,7,8,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837